Citation Nr: 1123235	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for degenerative changes of the lumbar spine, to include as secondary to a service-connected disease or injury.

3.  Entitlement to service connection for internal derangement of the left knee, to include as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until March 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  During the pendency of this appeal, jurisdiction was transferred to the RO in Portland, Oregon.

The issues of entitlement to service connection for disabilities of the lumbar spine, right knee, and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current hearing loss disability is not shown.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded a VA examination in July 2009, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, considered diagnostic testing and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

Here, the Veteran is claiming entitlement to service connection for loss of hearing.  For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

VA audiometric readings prior to June 30, 1966, and  service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the forgoing discussion, where ASA units were recorded in the record, they appear parenthetically to the right of the equivalent ISO-ANSI unit.

The Veteran avers to have been exposed to noise during his service as a cook in the Korean Demilitarized Zone.  As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that on audiological evaluation during his induction examination in April 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (25)
20 (10)
15 (5)
X
20 (15)
LEFT
25 (10)
20 (5)
15 (5)
X
20 (15)

The remaining service treatment records do not show complaints or treatment referable to hearing or the ears.  On separation examination in February 1968, the Veteran affirmatively denied any trouble with his ears and hearing loss.  Examination revealed his ears and ear drums to be normal, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X 
0
LEFT
5
5
0
X 
5

Based on the foregoing, the service treatment records show that on induction in 1966, the Veteran had hearing loss disability in the right ear, and abnormal hearing in left.  However, at separation the Veteran's hearing, ears, and ear drums were normal.  Thus, the Board concludes that no chronic in-service disability was incurred.  Furthermore, to the extent that hearing loss preexisted service, such hearing loss did not increase in severity during service.

Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no bilateral hearing loss disability is related to active service for the reasons discussed below.

Following separation from active service in March 1968, the Veteran underwent VA examination in July 2009.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
15
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear using Maryland CNC testing.    Hearing loss was described as within normal limits between 250 and 7000 Hertz.  Mild to moderate hearing loss was indicated at 8000 Hertz bilaterally.

In statements submitted to VA, the Veteran endorsed in-service noise exposure.  Specifically, in his February 2009 Notice of Disagreement, the Veteran stated that his engineering battalion was in close proximity to an artillery battalion, and that the noise level was "tremendous."

The Board has considered the evidence presented, and accepts that the Veteran had in-service noise exposure.  Nonetheless, in the absence of a current disability service connection cannot be established.  The Board is aware that the Veteran had a right ear hearing loss disability and abnormal hearing at 500 Hertz on the left at induction, however at separation, no such disability or abnormality existed.  Furthermore, the applicable law and regulation require the existence of a current disability, which has been proven not to exist at this time.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2010).  

To the extent that hearing loss was noted at entry, the Board concludes that there was no increase in severity or aggravation during service or within one year of separation.  Rather, the separation examination either establishes normal results or an absence of disability.  Since there was no increase in severity during service, the presumption of aggravation does not attach.


In sum, the more probative evidence establishes that the Veteran does not have a post-service hearing loss disability.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran has averred to a connection between service and disabilities of both knees and the low back.  He has also stated that disabilities of each knee are secondary to one-another, and that the low back disability is secondary to his right knee disability.

Service treatment records indicate that in May 1967, the Veteran complained of pain in the left knee, but that nine days later effusion was nearly gone and there was no pain.  On separation examination in February 1968, the Veteran denied any "trick" or locked knee, and his lower extremities were normal.

A July 1975 note from a private facility indicates that the Veteran had endorsed a one month history of stiffness and fluid within the left knee.  He also stated that he had injured one of his knees in 1968, but was unable to recall which knee.  He now endorses continuous symptomatology of the knee since service.

On VA examination in July 2009, the examiner opined that with regard to the Veteran's chronic low-back degenerative joint disease and degenerative disc disease, right functional total knee arthroplasty, and left knee degenerative joint disease, the "origin, causation, [and] relationship" of all of these disorders could not be determined without result to mere speculation.  A rational, for this conclusion, however, was not given.

Accordingly, the case is REMANDED for the following action:

1.  A clarifying opinion must be sought from the VA examiner who conducted the Veteran's July 2009 examination.  With regard to each of the disabilities at issue, the examiner is to state whether it is at least as likely as not that the disorder was caused by an in-service disease or injury.

2.  If the answer is "yes" for any disorder, the examiner is to further indicate whether it is at least as likely as not that any other disorder was caused by the service-related disorder or was aggravated beyond the natural progression of the disease.

3.  The examiner is specifically to address the July 1975 note of fluid within the left knee, and how such diagnosis relates to service, and relates to the current left knee disability.

4.  If for any of the above the examiner cannot reach a conclusion without resort to speculation, a thorough rationale is to be given for such inability. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).




______________________________________________
H. N .SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


